The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2014

                                       No. 04-14-00246-CR

                                  Destyn David FREDERICK,
                                           Appellant
                                                 v.
                                   THE STATE OF TEXAS,
                                         Appellee
                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-09-00041-CRL
                          Honorable Donna S. Rayes, Judge Presiding

                                         ORDER
         Appellant’s brief was originally due July 16, 2014, almost six months ago. When
appellant’s brief was not filed, the Clerk of this Court sent appellant’s court-appointed attorney,
Mr. Edward Shaughnessy, a letter, informing him that appellant’s brief was late. When Mr.
Shaughnessy failed to respond to this letter, we ordered Mr. Shaughnessy to file appellant’s brief
on or before August 21, 2014. Instead of filing appellant’s brief, on August 18, 2014, Mr.
Shaughnessy filed a motion for extension of time to file appellant’s brief. On August 26, 2014,
we granted appellant’s extension and ordered Mr. Shaughnessy to file appellant’s brief on or
before September 22, 2014. We warned that no further extensions of time would be granted. Mr.
Shaughnessy still did not file appellant’s brief but instead filed yet another motion for extension
of time, requesting an additional thirty days. We denied appellant’s motion for extension of time
to file his brief, abated this cause, and ordered the trial court to conduct an abandonment hearing.

        The trial court’s written findings with regard to that hearing have yet to be filed.
However, a supplemental reporter’s record of the hearing has been filed. The supplemental
reporter’s record reflects that the trial found that (1) appellant does desire to prosecute his
appeal; (2) appellant is indigent; and (3) Mr. Shaughnessy, appointed counsel, has not abandoned
the appeal.

         Since the date of that hearing, which was held on November 5, 2014, appellant has filed a
pro se letter with this Court. In his letter, which was dated November 17, 2014, appellant states
that Mr. Shaughnessy “has not had any communication with” either him or his family. Appellant
states that he has “tried to contact [Mr. Shaughnessy] numerous times.” Appellant criticizes Mr.
Shaughnessy for not filing anything “in [his] defense” and for missing “several deadlines for
[his] brief.” Appellant states that Mr. Shaughnessy has not answered his letters or returned phone
calls from his family. According to Appellant, to determine the status of his appeal, he has had to
rely on his family looking for the status online. Appellant also claims that Mr. Shaughnessy
represents one of his co-defendants. Appellant argues he is being deprived of effective assistance
of counsel.
         Given the missed deadlines in this appeal and the allegations contained in Appellant’s
letter, we ORDER the trial court to conduct a hearing to determine whether appellant is receiving
effective assistance of counsel and whether the appointment of new counsel is needed. We
ORDER the trial court to assure that appellant is present in person for the hearing.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines remain ABATED pending further orders from this court.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court